Citation Nr: 0201414	
Decision Date: 02/12/02    Archive Date: 02/20/02

DOCKET NO.  99-00 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to a disability rating in excess of 30 percent 
for pulmonary restrictive disease.  

Entitlement to a disability rating in excess of 10 percent 
for low back pain.  

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome and degenerative joint disease of 
the right knee.  

Entitlement to a disability rating in excess of 10 percent 
for patellofemoral syndrome and residuals of a fractured 
patella of the left knee.  

Entitlement to a disability rating in excess of 10 percent 
for chronic right ankle sprain.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to December 
1996.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at Winston-Salem, 
North Carolina.  

During the course of this appeal, in Fenderson v. West, 12 
Vet. App. 119 (1999), the Court addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection -- which describes the present 
case with regard to all the issues on appeal--and a claim for 
an increased rating of a service connected disability. 
Accordingly, those issues for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  

The Board also notes that in August 2000 a videoconference 
hearing was held before C.W. Symanski, who is the Board 
member rendering the final determination in this claim, and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991 & Supp. 2000).

In January 2001 the Board remanded the case for all available 
relevant medical records, compliance with the Veterans Claims 
Assistance Act (VCAA), and VA orthopedic, respiratory and 
neurologic rating examinations.  Following completion of the 
requested development, the RO granted service connection for 
right elbow sprain with an olecranon spur and muscle tension 
headaches.  Additionally, disability evaluations of 30 
percent for pulmonary restrictive disease and 10 percent each 
for low back pain, chronic right ankle sprain, patellofemoral 
syndrome of the right knee with degenerative joint disease, 
and patellofemoral syndrome of the left knee with residuals 
of a fractured patella were assigned.  The Board notes that 
although the RO granted these higher ratings, these issues 
are still properly before the Board on appeal.  There is no 
indication that the veteran has withdrawn his appeal as to 
these issues.  In that regard, the Board notes that the U.S. 
Court of Appeals for Veterans Claims (Court) has held, on a 
claim for an original or an increased rating, the veteran 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and, therefore, such a claim 
remains in controversy where less than the maximum available 
benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  


FINDINGS OF FACT

1.  Pulmonary restrictive disease is not shown to have 
resulted in more lung disability than forced expiratory 
volume in one second (FEV-1) of 56- to 70-percent predicted, 
or FEV-1/forced vital capacity (FVC) of 56- to 70-percent 
predicted, or diffusion capacity of carbon monoxide, single 
breath (DLCO (SB)) 56- to 75-percent predicted on pulmonary 
function testing.  

2.  Low back disability is productive of no more than 
characteristic pain on motion without evidence of muscle 
spasm or more than slight limitation of motion.  

3.  Patellofemoral syndrome of the right knee with 
degenerative joint disease is productive of not more than 
painful motion without any significant functional impairment.  

4.  Patellofemoral syndrome of the left knee with residuals 
of a fractured patella is productive of not more than painful 
motion without any significant functional impairment.  

5.  Chronic right ankle sprain is manifested by no more than 
moderate limitation of motion without additional significant 
functional impairment.  


CONCLUSIONS OF LAW

1.  A rating in excess of 30 percent for pulmonary 
restrictive disease is not warranted.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.97, Diagnostic 
Code 6843 (2001).  

2.  A rating in excess of 10 percent for low back pain is not 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5295 (2001).  

3.  A rating in excess of 10 percent for patellofemoral 
syndrome and degenerative joint disease of the right knee is 
not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5010-5003, 
5257, 5260, 5261 (2001).  

4.  A rating in excess of 10 percent for patellofemoral 
syndrome and residuals of a fractured patella of the left 
knee is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.7, 4.10, 4.14, 4.20, 4.40, 4.45, 4.71a, 4.118, Diagnostic 
Codes  5257,  5260, 5261 (2001).  

5.  A rating in excess of 10 percent for chronic right ankle 
sprain is not warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.14, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5271 (2001).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

On a VA examination in April 1997, the veteran complained of 
bilateral knee pain, low back pain, and right foot pain.  He 
reportedly had received a medical discharge from active 
service for pulmonary restrictive disease.  History of a 
fractured left patella for which he underwent open reduction 
and internal fixation was noted.  

Physical examination showed that carriage, posture and gait 
were within normal limits.  There was no increase in the 
anteroposterior diameter of the chest.  The lungs were 
completely clear to auscultation and percussion.  He denied 
intolerance to exercise.  Pulmonary function testing showed 
FVC at 78 percent predicted.  FEV-1 was 80 percent predicted.  
Mild restriction was indicated.

Extension of the knees was termed full at 0 degrees, 
bilaterally.  Flexion was to 140 degrees, bilaterally.  All 
ligaments were intact.  There was no joint line pain.  There 
was a well-healed scar of the left knee secondary to repair 
of the patella.  There was some pain to pressure on the 
patella with full extension.  He could stand on his heels and 
toes and squat.  Dorsiflexion of the right ankle was to 10 
degrees.  Plantar flexion was to 45 degrees.  All ligaments 
were intact.  There was no joint line pain.  Forward flexion 
of the lumbosacral spine was to 85 degrees.  Backward 
extension was to 35 degrees.  Lateral flexion was to 35 
degrees, bilaterally.  Rotation was to 30 degrees, 
bilaterally.  There was no objective evidence of pain.    A 
neurologic evaluation showed good heel to shin testing with 
no rebound, ataxia, nor tremor.  Reflexes were 2+ and 
symmetrical at the knees.  Sensory examination was intact to 
touch.  No paralysis or numbness was detected.  The motor 
examination showed good strength throughout with no pronator 
drift.  

X-ray examinations showed no acute pulmonary disease and a 
normal lumbar spine.  The final diagnoses included pulmonary 
disease with mild restriction secondary to tobacco use, 
residuals of a repaired fracture of the patella of the left 
knee, patellofemoral syndrome of the left knee, low back pain 
with a normal examination, right ankle sprain with a normal 
examination, and early degenerative joint disease of the 
right knee.  

VA outpatient treatment records dated in October 1997 show 
that the veteran was suffering from progressive shortness of 
breath.  He reportedly could not walk up a flight of stairs 
or play with his children without becoming short of breath.  
He also reported taking Motrin for his knees.  Shortness of 
breath since 1994 and pre-fibular patellar syndrome of the 
knees were indicated.  He described increasing dyspnea on 
exertion associated with chest pain.  He showed diaphoresis 
and palpitations.  He reportedly was able to walk slowly for 
long distances but fast-paced activities caused problems.  
The lungs were clear to auscultation.  Chest X-rays were 
within normal limits.  Pulmonary function testing was 
planned.  

On a VA examination for Persian Gulf war veterans in November 
1997, it was noted that the veteran was a heavy equipment 
operator.  He complained of getting out of breath with 
minimal exertion and intermittent bilateral knee pain.  The 
physical examination showed good expansion of the lungs and 
they were clear to auscultation.  The neurologic examination 
was grossly normal with strength 5/5, deep tendon reflexes at 
2+ and normal sensation.  During pulmonary function testing, 
he expressed some substernal chest discomfort of a dull, 
nonradiating ache.  This subsided with rest.  He also 
experienced some vertigo and was to be further worked-up for 
this.  FEV-1 was at 87 percent predicted.  FEV-1/FVC was at 
83 percent predicted.  The test interpretation showed that 
spirometry was within normal limits.  Lung volumes were 
consistent with mild restriction.  The Maximum Voluntary 
Ventilation (MVV) was within normal limits.  The diffusing 
capacity for carbon monoxide (DLCO) was borderline reduced.  

A statement received from a friend of the veteran in January 
1998 indicated that the veteran had had to discontinue 
playing basketball due to shortness of breath and sore knees.  

A statement received from another friend in January 1998 
indicated that, over the previous 4 years, the veteran often 
became short of breath and tired easily when he physically 
exerted himself.  

A statement received from the veteran's wife in January 1998 
indicated that he suffered from decreased stamina when he 
played with the children or during intercourse.  He 
reportedly tired easily and became very winded at such times.  
He continually complained of fatigue.  

VA outpatient treatment records show, in September 1999, that 
the veteran had low back pain associated with back problems 
over 10 years and with radiation of pain up to the cervical 
spine.  The pain reportedly was intermittent and most 
recently began a month previously.  He took Tylenol with 
minimal relief.  Chronic low back pain was diagnosed.  

During the veteran's August 2000 hearing, he testified that 
his left knee shifted from side to side when he walked on 
uneven surfaces or first got out of bed in the morning.  He 
reported feeling tenderness and having pain under the left 
knee cap.  These symptoms occurred after he had been sitting.  
His left knee disability had restricted him in playing 
basketball, playing with his children and on-the-job sitting 
and walking.  He described swelling of the left knee.  He 
felt that left knee pain was worse than right knee pain.  He 
testified that his right knee disability was the same as the 
left knee disability, but with less pain.  He stated that his 
right ankle buckled when he stepped, and he wore an ankle 
brace.  He stated that his right ankle was constantly swollen 
and was painful on movement and walking.  The right ankle was 
painful but he could run and he had to be careful not to turn 
his right ankle.  He stated that the right ankle was weaker 
than the left ankle.  He described medium to sharp low back 
pain across the whole low back area.  He suffered from back 
pain almost every day, without spasms.  His job reportedly 
involved checking conveyer belts and required walking whole 
conveyor belt lengths and back, sometimes .8 of a mile, and 
also shoveling.  He testified that he had to take a lot of 
breaks because of low back pain.  He stated that his back had 
gone out completely on two occasions with an inability to 
move except to walk in a bent over position.  To alleviate 
this, he took muscle relaxers and pain medication.  The 
attack of cramps and stiffness lasted a day.  He testified 
that his pulmonary disability had reduced his ability to play 
any sport almost totally and made catching and keeping his 
breath difficult when he performed such activities as 
climbing stairs.  

On a VA lung examination in May 2001, the veteran presented a 
history of dyspnea on exertion without dyspnea at rest, a 
mildly restrictive pattern with FVC in the 70 to 80 percent 
range on pulmonary function testing and a normal cardiac 
stress test in 1996.  It was reported that he had not lost 
time from his fairly strenuous job of moving rolls of 
absorbent film collected on huge rollers which he manhandled 
by machine.  He reported shortness of breath on other 
activities, having to stop and catch his breath after a few 
minutes playing with his kids due to chest tightness, a half-
pack-a-day cigarette smoker before 1993, no significant chest 
pain, and coughing from upper respiratory symptoms of post-
nasal drip and sinus drainage.  The physical examination 
showed that his chest was normal in appearance.  The lungs 
were normal to percussion and auscultation.  There was good 
bilateral movement of the diaphragm.  He did not breathe with 
a large excursion unless requested to do so.  When coached 
and shown how to deep-breathe, he reportedly did it quite 
normally.  Pulmonary function studies showed FVC at 69 
percent of predicted.  FEV-1 was at 65 percent of predicted.  
FEV-1/FVC was at 78 percent of predicted.  His cooperation 
and effort were termed good.  The interpretation was minimal 
obstructive lung defect.  The airway obstruction was 
confirmed by the decrease in flow rate at 25 percent, 50 
percent, and 75 percent of the flow volume curve.  An 
additional restrictive lung defect could not be excluded by 
spirometry alone.  Forced expiratory flow during the middle 
half of the FVC (FEF25-75%) changed by 11 percent.  This was 
interpreted as an insignificant response to bronchodilators.  

On a VA examination of the lumbosacral spine in May 2001, the 
veteran presented a history and complaints of lumbosacral 
strain with essentially normal X-ray examination and constant 
aching or pain.  He stated that different movements and 
sitting in different positions relieved most of his low back 
symptomatology, usually sitting down if he experienced pain 
while he was standing, or leaning slightly forward at the 
waist.  He indicated that the pain was always limited to the 
low back and never radiated to the hips or down the legs.  He 
reported that he had no numbness of the back or legs.  He 
stated that sometimes he aggravated his low back pain by 
bending from a standing position.  He described an episode 
one time every year or two when his back went out with much 
more severe pain that lasted for a few seconds.  It 
reportedly was not related particularly to activity but it 
always occurred after activity.  He stated that he would have 
the more severe pain for a day and frequently had to go to 
bed for the entire day.  He took no medication, wore no 
brace, and had lost no time from work due to low back pain.  
He indicated that the last two episodes when his back went 
out occurred on days off.  He stated that his back was stiff 
almost every morning when he arose and it took him a few 
minutes to limber up.  

Physical examination showed that the back was normal in 
appearance.  There was minimal tenderness over the sacroiliac 
joints but not over the sciatic notch.  There was no 
paravertebral tenderness or obvious palpable spasm.  He could 
bend to 90 degrees in the frontal plane.  He complained of 
minimal discomfort in the terminal 10 degrees of forward 
flexion of the lumbar spine.  He was able to flex forward 
several times without any change in his tolerance.  He could 
bend laterally to 30 degrees, bilaterally, with minimal 
pulling in the sacroiliac areas on the contralateral side 
from which he was bending.  This reportedly was not affected 
by repetitive activity.  He was able to heel and toe walk 
without any difficulty.  Motor and sensory examinations of 
the lower extremities were essentially normal.  The diagnosis 
was lumbosacral strain with residuals.  

On VA examination of the knees in May 2001, the veteran 
presented a history of bilateral patellofemoral syndrome and 
fracture of the left patella.  He complained of bilateral 
knee pain if he sat with his knees bent longer than an hour 
and a half, particularly when he was driving.  His knees 
reportedly bothered him three times a week from going 
upstairs.  If he ran and tried to exercise with his young 
children for more than an hour, bilateral knee pain 
reportedly resulted.  He described minimal tenderness over 
the knee joint spaces.  He reportedly had not lost any time 
from work for knee problems.  He denied knee swelling.  The 
physical examination showed that the knees were normal in 
appearance.  There was a 16-centimeter well-healed scar over 
the anterior midline of the left knee starting at the distal 
left thigh and extending over the patella down to the 
proximal left tibial area.  It was nontender and without 
herniation.  There was full range of motion of both knees.  
He complained of slight discomfort but, reportedly, no real 
pain.  There was no abnormality to varus and valgus stress on 
either knee.  No drawer or McMurray's sign could be elicited 
in either direction.  He denied any specific catching of 
either knee.  He had not lost his balance or experienced any 
collapsing of the knees.  There was no gait abnormality.  He 
did not indicate any abnormality or increased symptomatology 
when he had knee pain nor had he had any limitation of his 
activities when he had knee pain.  The diagnosis was 
bilateral patellofemoral syndrome with residuals of a 
fractured left patella.  

On VA examination of the right ankle in May 2001, the veteran 
presented a history and complaints of right ankle sprain 
aggravated by standing or walking on uneven surfaces or by 
stepping on something like a stone or someone's foot.  He 
described a roll-type injury with particular problems on 
inversion of the right ankle.  He wore high-top shoes and a 
brace about once a week when he anticipated walking on uneven 
surfaces or activities that had caused past right ankle 
problems, specifically, "rough-housing" or running with his 
children.  He stated that he was generally all right if he 
kept to a flat, hard surface.  He felt that his right ankle 
was constantly swollen.  He indicated significant right ankle 
discomfort occurring three times a week.  He had lost no time 
from work and took no medication for his right ankle except 
when he was in real difficulty, which reportedly was very 
rare.  On the physical examination, he was not wearing a 
right ankle brace.  He was wearing high top shoes.  There was 
no redness, obvious swelling or tenderness over the right 
ankle.  There was minimal slight tenderness along the 
inferomedial aspect of the right medial malleolus.  There was 
full range of motion with the complaints of slight discomfort 
on forced inversion of the right ankle at the terminal end of 
inversion.  Flexion and extension of the right ankle were 
termed totally normal.  There reportedly was no problem with 
eversion or external or internal rotation.  Neurological 
examination of the right ankle was totally normal.  Chronic 
right ankle sprain with residuals was diagnosed.  

II.  Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  In making its determination, the Board 
analyzes the extent to which a service-connected disability 
adversely affects a veteran's ability to function under the 
ordinary conditions of daily life, and bases the assigned 
rating, as far as practicable, on the average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10.  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4 (2000).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether other rating codes 
were "more appropriate" than the ones used by VARO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The veteran presently contends that the severity of his 
service-connected pulmonary, low back, bilateral knee and 
right ankle disabilities is greater than reflected by the 
currently assigned ratings.  In such a case, the VA has a 
duty to assist the veteran in developing facts which are 
pertinent to those claims.  See generally Veterans Claims 
Assistance Act of 2000, Pub.  L. No. 106-475, 114 Stat. 2096 
(VCAA 2000) and implementing regulations, codified at 
38 U.S.C.A. § 5103A; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001).  

In the present case, the RO has considered the VCAA (see 
letter to veteran dated in February 2001) and the Board 
further finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained.  The Board also finds that the 
veteran has been properly notified on multiple occasions of 
the evidence necessary to complete his application for claims 
for increased ratings for his pulmonary, low back, bilateral 
knee and right ankle disabilities.  The evidence of record 
includes the veteran's service medical records, records of 
treatment following service, statements from the veteran's 
treating physicians, reports of VA rating examinations, and 
personal statements made by the veteran and his 
friends/spouse in support of his claim.  In addition, the RO 
has sent numerous letters to the veteran advising him of the 
type of evidence required to complete his claim for the 
increased ratings, and the veteran has responded by 
identifying all health care providers who have rendered 
treatment pertaining to the service-connected disabilities of 
concern.  Moreover, he has taken the opportunity to present 
testimony at a personal hearing, which has been duly 
considered in this decision.  The Board is unaware of any 
additional evidence which is available in connection with 
this appeal.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required.  See 
generally VCAA 2000; McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997).  The Board would note that the questions of the 
extent of pulmonary, low back, bilateral knee and right ankle 
dysfunction and the questions of a complete rating for any 
pain associated with the low back, bilateral knee and right 
ankle disabilities have all been adequately addressed in the 
evidence in the Board's estimation at this time.  All the 
veteran's concerns and questions have been adequately 
addressed by the latest clinical evidence as to the severity 
of his pulmonary, low back, bilateral knee and right ankle 
disabilities for rating purposes.  There is no additional 
development that would help his claims, nor any that he has 
requested.  

Pulmonary Restrictive Disease

Diagnostic Code 6843 pertains to restrictive lung disease.  
Where a pulmonary function test shows an FEV-1 of 56- to 70-
percent predicted, or FEV- 1/FVC of 56 to 70 percent 
predicted, or DLCO (SB) 56- to 75-percent predicted, a 30 
percent evaluation is warranted.  Where a pulmonary function 
test shows an FEV-1 of 40- to 55-percent predicted, or FEV- 
1/FVC of 40- to 55 percent predicted, or DLCO (SB) 40- to 55-
percent predicted, a 60 percent evaluation is warranted.  38 
C.F.R. § 4.97, Diagnostic Code 6843.    

The results of pulmonary function testing since April 1997 
have been consistent with no more than the rating that has 
been in effect.  Specifically, FEV-1 of less than 56 to 70 
percent of predicted, or FEV-1/FVC of less than 56 to 70 
percent of predicted has not been demonstrated.  The percents 
predicted for these values have been consistently higher than 
what would be required for a higher rating.  The X-ray 
studies have not shown any chest abnormality.  No acute 
pulmonary disease has developed.  There is no clinical 
indication that the pulmonary function testing has not been 
an accurate and complete measure of pulmonary function.  The 
lungs have been consistently clear to percussion and 
auscultation.  No more than mild restriction has been 
clinically indicated.  He can deep breathe normally.  His 
subjective complaints of shortness of breath on exertion 
coupled with the objective findings, especially on pulmonary 
function testing, qualify for no more than the rating 
currently assigned, effective since January 1997.  

Musculoskeletal Ratings

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.  

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b)  more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  (c)  Weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.).  (d)  Excess 
fatigability.  (e)  Incoordination, impaired ability to 
execute skilled movements smoothly.  (f)  Pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  38 C.F.R. § 4.45.

In the case of DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that ratings based on limitation of motion do not 
subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  It was also 
held that the provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  The guidance provided by the 
Court in DeLuca must be followed in adjudicating the 
veteran's increased rating claim for his low back, knee and 
right ankle disabilities.  

Low Back Pain

The veteran's service-connected low back disability 
encompasses limitation of motion and lumbosacral strain.  
Accordingly, it may be rated as either of these entities, 
whichever is to his best advantage.  Most recently, his 
service-connected low back disability has been rated 10 
percent disabling under Diagnostic Code 5295.  Under 
Diagnostic Code 5295, a 10 percent rating is warranted for 
lumbosacral strain with characteristic pain on motion.  A 20 
percent rating is warranted for lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in the standing position.  A 40 
percent rating is warranted for severe lumbosacral strain, 
with listing of the whole spine to the opposite side, 
positive Goldthwait's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  

As noted above, the veteran's service-connected low back 
disability may also, in the alternative, be rated based on 
limitation of motion, pursuant to Diagnostic Code 5292, which 
provides for a 10 percent rating for slight limitation of 
motion of the lumbar spine.  A 20 percent rating is warranted 
when there is moderate limitation of motion of the lumbar 
spine.  A 40 percent rating is warranted for severe 
limitation of motion of the lumbar spine.   38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  

More than the slightest or minimal pain or discomfort at the 
extremes of motion of the lumbar spine has not been 
manifested during the course of this appeal initiated by his 
original claim.  Full range of motion of the lumbar spine has 
been indicated most recently.  The veteran's description of 
flare-ups of lumbar pain with his back going out requiring a 
day of bed rest occurring every year or two has not been 
clinically confirmed.  He denies having lost any time from 
work due to low back pain or any other aspect of his low back 
disability.  His subjective description of flare-ups do not 
reflect such functional limitations as to warrant a higher 
rating as they are of such limited duration and only occur at 
very infrequent intervals.  No muscle spasm has ever been 
elicited.  Repetitive movement has not revealed any lumbar 
spine weakness or fatigue.  His motor status relative to the 
lumbar spine is shown to be normal.  No walking or posture 
abnormality is associated with low back pain.  Besides 
tenderness (over sacroiliac joints), pulling (on lateral 
flexion), and discomfort (at the extreme of forward flexion), 
none more than minimal in degree, there is no appreciable, 
clinically detectable, low back dysfunction.  This level of 
disability does not meet the criteria for a higher rating.  

Knee Disabilities

Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  Such 
limitation of motion must be objectively confirmed by 
clinical findings, such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When, however, the 
limitation of motion of the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each major joint 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5003, 5010.  In addition, complaints of pain 
on movement must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40.

A 20 percent evaluation may be assigned for limitation of 
flexion of the leg to 30 degrees.  Limitation to 45 degrees 
warrants a 10 percent rating.  A noncompensable evaluation is 
to be assigned for limitation of flexion to 60 degrees or 
more.  Code 5260.  

For limitation of extension to 15 degrees, a 20 percent 
rating is appropriate.  Limitation to 10 degrees warrants a 
10 percent evaluation.  A noncompensable rating is to be 
assigned where the limitation of extension is to 5 degrees or 
less.  Code 5261.  

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

The complete clinical evidence since the VA examination in 
April 1997 shows that there has consistently been full range 
of motion of the knees without any sign or symptom of 
instability or dislocation.  There has been pain on 
palpation, changes of early degenerative joint disease, and 
specified residuals of a fractured left patella.  The veteran 
has described minimal knee tenderness and slight discomfort.  
No knee disability is indicated to have caused any lost time 
from work.  He has denied catching of the knees.  There is no 
gait abnormality.  Without more limitation of motion or other 
functional impairment, such as instability, dislocation, 
locking, swelling, weakness, fatigue, incoordination, etc., 
the criteria for higher disability ratings of the knees are 
not met.  

Right Ankle Sprain

The veteran's chronic right ankle sprain has been rated on 
the basis of limitation of motion of the ankle, under 38 
C.F.R. § 4.71a, Diagnostic Code 5271.  See 38 C.F.R. §§ 4.20, 
4.27.  Therein, moderate limitation of ankle motion is rated 
10 percent disabling.  Marked limitation of ankle motion is 
rated 20 percent disabling.  

The clinical evidence dated since April 1997 indicates no 
significant limitation of motion of the right ankle, but 
there has been associated symptomatology of pain.  The 
veteran also voices the need to wear high-top shoes and a 
brace when he walks on uneven ground.  Nevertheless, no 
instability or weakness of the right ankle is objectively 
demonstrated.  The right ankle is without swelling, redness 
or tenderness.  Neurologically, the right ankle is totally 
normal.  Besides minimal slight tenderness and slight 
discomfort on forced inversion at the extremes, no 
abnormality of the right ankle is clinically indicated.  He 
denies any lost time from work due to the right ankle 
disability.  Right ankle fatigue or flare-ups are not 
medically demonstrated.  Incoordination is not a part of the 
right ankle disability picture.  

For a rating in excess of 10 percent based on limitation of 
ankle motion, there would have to be marked limitation of 
motion.  Diagnostic Code 5271.  Given the fact that no 
significant limitation of motion has been objectively 
demonstrated, even when the complaints of pain and 
instability are factored in, it is clear that a higher 
evaluation is not in order.  

III.  Extraschedular Considerations

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected pulmonary, low back, knee and/or 
right ankle disabilities have markedly interfered with his 
employment status beyond that interference contemplated by 
the assigned evaluations, and there is also no indication 
that the disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER

A disability rating in excess of 30 percent for pulmonary 
restrictive disease is denied.  

A disability rating in excess of 10 percent for low back pain 
is denied.  

A disability rating in excess of 10 percent for 
patellofemoral syndrome and degenerative joint disease of the 
right knee is denied.  

A disability rating in excess of 10 percent for 
patellofemoral syndrome and residuals of a fractured patella 
of the left knee is denied.  

A disability rating in excess of 10 percent for chronic right 
ankle sprain is denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals


 


